Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 27, 2014

                                            No. 04-14-00730-CV

                    IN RE Gilbert L. MATHEWS and Lucifer Lighting Company

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On October 20, 2014, relators filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than November 10, 2014. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on October 27th, 2014.                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2014-CI-13779, styled In re Petition of: Stephen Lang Requesting
Deposition of Gilbert L. Mathews, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable
Janet P. Littlejohn presiding.